TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00062-CR




                              Michael Anthony Sanchez, Appellant

                                                  v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 006317, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




               This is an appeal from a judgment of conviction for capital murder. Sentence was

imposed on December 6, 2001. There was no motion for new trial. The deadline for perfecting

appeal was therefore January 7, 2002. Tex. R. App. P. 4.1(a), 26.2(a)(1). Notice of appeal was filed

on January 11. No extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3.

There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: February 14, 2002

Do Not Publish




                                               2